UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6170


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CLEVELAND MCLEAN, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:90-cr-00105; 2:08-cv-00588)


Submitted:    July 30, 2009                 Decided:   August 4, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Charles Philip
Rosenberg,   Assistant  United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cleveland McLean, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order      is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28     U.S.C.      § 2253(c)(2)       (2006).        A

prisoner       satisfies        this        standard       by      demonstrating        that

reasonable       jurists     would       find      that     any    assessment      of     the

constitutional         claims     by    the    district      court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that McLean has

not     made    the    requisite        showing.           Accordingly,      we    deny     a

certificate       of     appealability,             deny     McLean’s        motion       for

attorney’s fees, and dismiss the appeal.                          To the extent McLean

sought    to    file    an   18    U.S.C.       § 3582(c)(2)        (2006)    motion      for

reduction of sentence pursuant to amendments to the Sentencing

Guidelines, this decision is without prejudice to the filing of

such a motion in district court.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

                                               2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3